Citation Nr: 0303822	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  98-08 549A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for tinea cruris, 
claimed as a skin rash, as a chronic disability resulting 
from an undiagnosed illness.

2.  Entitlement to service connection for periodontal 
disease, claimed as bleeding gums, as a chronic disability 
resulting from an undiagnosed illness.

(The issues of entitlement to service connection for 
headaches; musculoskeletal chest pain; aching muscles; 
allergic rhinitis, claimed as colds and a sinus problem; 
anemia, claimed as fatigue and weight loss; loss of memory 
with sleeping problems and depression; bilateral foot pain 
and burning on the bottom of the feet; and for stomach pain, 
all as chronic disabilities resulting from an undiagnosed 
illness will be the subject of a subsequent Board decision.)


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from June 1970 to January 
1972, from June 1973 to June 1976, and from December 1990 to 
July 1991.  The veteran also had Reserve service until 1995.  
The veteran had service in Southwest Asia from February 1991 
to June 1991.  He received the Southwest Asia Service Medal 
with two Bronze Service Stars and the Kuwait Liberation 
Medal.  The veteran retired from the Reserve in 1995; due to 
the decision below, there is no need to obtain additional 
information regarding the veteran's Reserve duty as to these 
issues.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Montgomery, Alabama Regional Office 
(RO).

Pursuant to the veteran's requests a hearing at the RO before 
a local hearing officer was held in May 1998 and a hearing 
was held at the RO in October 1999 before the undersigned, 
who is a Member of the Board who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102 (West 2002).  Transcripts of the hearings are 
in the file.  

This case was remanded in April 2000 for further development.  
The case was thereafter returned to the Board.

The Board is undertaking additional development on the issues 
of entitlement to service connection for headaches; 
musculoskeletal chest pain; aching muscles; allergic 
rhinitis, claimed as colds and a sinus problem; anemia, 
claimed as fatigue and weight loss; loss of memory with 
sleeping problems and depression; bilateral foot pain and 
burning on the bottom of the feet; and for stomach pain, all 
as chronic disabilities resulting from an undiagnosed 
illness.  This development is pursuant to authority granted 
by 38 C.F.R. § 19.9(a)(2) (2002).  When it is completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903.  (38 C.F.R. § 20.903.)  After giving 
the notice and reviewing your response to the notice, the 
Board will prepare a separate decision addressing these 
issues.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal as to the issues of entitlement to 
service connection for tinea cruris, claimed as a skin rash, 
and for periodontal disease, claimed as bleeding gums, as 
chronic disabilities resulting from an undiagnosed illness 
has been obtained by the RO.

2.  The veteran had active military service in the Southwest 
Asia theater of operations during the Gulf War.

3.  There is no competent medical evidence to show that the 
veteran has a current diagnosis of a chronic skin rash or 
skin disorder.

4.  The veteran's bleeding gums have not been attributed to 
an unknown clinical diagnosis.  The bleeding gums complaint 
is a manifestation of periodontal disease for which service 
connection for compensation purposes is precluded.  




CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for tinea 
cruris, claimed as a skin rash, as a chronic disability 
resulting from an undiagnosed illness is denied.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.317, 3.326 (2002).

2.  The claim of entitlement to service connection for 
periodontal disease, claimed as bleeding gums, as a chronic 
disability resulting from an undiagnosed illness is denied.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.317, 3.326, 3.381 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the claims for entitlement to service connection for tinea 
cruris, claimed as a skin rash, and for periodontal disease, 
claimed as bleeding gums, as chronic disabilities resulting 
from an undiagnosed illness.  Thus, no further assistance to 
the veteran is required to comply with the duty to assist him 
as to these issues.  See 38 U.S.C.A. § 5103A (West 2002).  In 
this regard there has been notice as to information needed, 
treatment records have been obtained, and there have been 
rating decisions and a statement of the case sent to the 
veteran.  There is no indication that there is additional 
information on file that would lead to a different outcome in 
these claims.  All pertinent notice has been provided in the 
documents sent to the veteran.  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  These regulations provide 
no additional duties, are not more favorable to the veteran 
than the statute, and are satisfied as all appropriate notice 
and development has otherwise been accomplished as discussed 
elsewhere.  

The veteran, through letters and the statement of the case, 
has been notified as to evidence and information necessary to 
substantiate the claim.  The discussions in the rating 
decision, the statement of the case (SOC), and the letters 
sent to the veteran informed him of what evidence he must 
obtain and which evidence VA would seek to obtain, as 
required by section 5103(a), as amended by the VCAA, and by § 
3.159(b), as amended by 66 Fed. Reg. at 45,630.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A letter 
addressing the VCAA requirements was provided in October 
2002.  This letter and other letters from the VA provided 
notification to the claimant and to the claimant's 
representative of any information, and medical or lay 
evidence, not previously submitted that is necessary to 
substantiate the claim; and notice of which evidence, if any, 
the claimant is being expected to obtain and submit, and 
which evidence will be retrieved by VA.  Supplemental 
statements of the case have also been issued.

Further, it appears that all pertinent evidence has been 
obtained.  Therefore, there is no evidence that there are 
additional records that should or could be obtained, nor is 
there evidence that other development is necessary.  Thus, no 
further assistance to the veteran is required to comply with 
the duty to assist him.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2002).

The veteran's medical records from his periods of service, 
post 1977, are unavailable, despite extensive efforts to 
obtain the veteran's service records.  In cases where service 
medical records are unavailable through no fault of the 
claimant, there is a heightened obligation to explain 
findings and conclusions and to carefully consider the 
benefit of the doubt doctrine.  O'Hare v. Derwinski, Vet. 
App. 365 (1991).  In light of the decisions as to the issues 
addressed in this decision as discussed below, the 
undersigned finds that the VA has met its heightened 
obligation to this veteran whose service medical records are 
unavailable.

Also in this regard, it is noted that it appears that the 
veteran had a Persian Gulf examination in January 1994 at a 
VA Medical Center.  The examination report is not of record; 
however, other treatment records and a current VA examination 
is of record.  Further, again, in light of the determinations 
as to the issues addressed in this decision as discussed 
below, there is no indication that this record should be 
obtained for adjudication of these issues.  There is no 
showing that the additional record would provide information 
different that that already of record.  In situations where 
it is not indicated how particular records might be useful, 
there is no need to obtain the records.  See Holoway v. 
Brown, 4 Vet. App. 454 (1993).

With the enactment of the Persian Gulf War Veterans' Benefits 
Act, title I of Public Law No. 103-446 (Nov. 2, 1994), a new 
section 1117 was added to title 38, United States Code.  That 
statute, codified at 38 U.S.C.A. § 1117, authorizes VA to 
compensate any Persian Gulf War veteran suffering from a 
chronic disability resulting from an undiagnosed illness or 
combination of undiagnosed illnesses which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a specified presumption period 
following service in the Southwest Asia theater of operations 
during the Persian Gulf War.

To implement the Persian Gulf War Veterans' Benefits Act, 
38 C.F.R. § 3.317 provides as follows:

(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with Chapter 
11 of Title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 

(i) Became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2006; and 

(ii) By history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis. 

(2) For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in the 
medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification. 

(3) For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest. 

(4) A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar. 

(5) A disability referred to in this 
section shall be considered service 
connected for purposes of all laws of the 
United States. 

(b) For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 
(1) Fatigue, (2) Signs or symptoms 
involving skin, (3) Headache, (4) Muscle 
pain, (5) Joint pain, (6) Neurologic 
signs or symptoms, (7) Neuropsychological 
signs or symptoms, (8) Signs or symptoms 
involving the respiratory system (upper 
or lower), (9) Sleep disturbances, (10) 
Gastrointestinal signs or symptoms, (11) 
Cardiovascular signs or symptoms, (12) 
Abnormal weight loss, (13) Menstrual 
disorders. 

(c) Compensation shall not be paid under 
this section: 

(1) If there is affirmative evidence that 
an undiagnosed illness was not incurred 
during active military, naval, or air 
service in the Southwest Asia theater of 
operations during the Persian Gulf War; 
or 

(2) If there is affirmative evidence that 
an undiagnosed illness was caused by a 
supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 

(3) If there is affirmative evidence that 
the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 

(d) For purposes of this section: 

(1) The term "Persian Gulf veteran" means 
a veteran who served on active military, 
naval, or air service in the Southwest 
Asia theater of operations during the 
Persian Gulf War. 

(2) The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations. 

38 C.F.R. § 3.317 (2002).

Additionally, service connection means that the facts, shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if preexisting such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

As an initial matter, the Board notes that the veteran's 
service records show he had service in Southwest Asia from 
February 1991 to June 1991.  Additionally, he received the 
Southwest Asia Service Medal with two Bronze Service Stars 
and the Kuwait Liberation Medal.  Thus, for purposes of 
analysis under 38 C.F.R. § 3.317 (2002), the Board finds that 
the veteran had active military service in the Southwest Asia 
theater of operations during the Gulf War.


1.  Entitlement to service connection for tinea cruris, 
claimed as a skin rash, as a chronic disability resulting 
from an undiagnosed illness

The service medical records of record show that in July 1975, 
the veteran was seen with pseudofolliculitis barbae.  On 
other treatment records and examinations in service, no 
history, complaints, findings, diagnosis, or treatment of a 
chronic skin disorder was noted.

On VA examination in January 1995, the veteran reported that 
after his return from his service in the Persian Gulf, he 
began having complaints to include skin rash.  He reported 
that he developed a rash in the groin while serving in the 
Persian Gulf.  He reported that it was pruritic and burned.  
It would resolve and then recur.  He had not seen medical 
personnel to evaluate the rash.  On examination, there was a 
dry scaly rash in the groin.  The diagnosis was tinea cruris.
  
Statements from the veteran's friends and relatives received 
in December 1996 show the veteran had rashes since his return 
from service in the Persian Gulf.

On the VA examination in February 1999, the veteran reported 
a skin disorder since he returned from service in the Persian 
Gulf.  He reported noticing a skin rash over the face, chest, 
and under the arms since he returned from the Persian Gulf.  
He reported that it would come and go.  The rash was some 
bumps, or that the skin would become raw and the rash would 
itch.  He reported not using any medication currently.  The 
prior examination in January 1995 had revealed tinea cruris.  
The veteran denied having any groin rash currently.  On 
examination, the veteran's skin was clear and there were no 
skin lesions or skin rash noted at the present time.  There 
was no evidence of any skin rash noted in the inguinale area.    

At the hearings on appeal, the veteran reported that he first 
noticed a rash when he got back from his service in the 
Persian Gulf.  The rash started in the groin area then it was 
on his sides and on the arms.  It was normally in the arms 
and chest area.  He did not have it on the face, head, or 
hands.  The rash would cause itching.  He had the rash about 
every two to the three weeks, and would come and go.  He did 
not have the problem prior to his service in the Persian 
Gulf.  He did not receive any medial treatment for his skin 
while serving on active duty, nor had he had any treatment 
since his return.  He did not use any over the counter 
medication.  At the Board hearing in October 1999, the 
veteran reported that he had the rash a month or so 
previously.

The evidence of record does not show that the veteran has a 
chronic disability of a skin rash.  On the most recent 
examination in February 1999, there was no skin rash.  
Further, he has submitted no evidence of a chronic skin rash, 
nor is there any evidence of treatment for a chronic skin 
rash.  Therefore, the Board concludes that there is no 
evidence of objective indications of chronic disability 
manifested by a skin rash, as necessary to establish 
entitlement to benefits under either 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317.  Absent objective evidence of current 
symptoms, the veteran's claim is denied.  See also 38 C.F.R. 
§ 3.317(a)(1)(ii) ("By history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.").  Thus, the veteran's claim for service 
connection for a skin rash, as a chronic disability resulting 
from an undiagnosed illness is denied.

In this same regard, as there is no current medical evidence 
to establish the presence of a chronic current disability of 
a skin disorder, there can be no valid claim.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); and Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  The Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for a skin disorder and that claim must 
be denied.  In the absence of competent, credible evidence of 
a current disability service connection is not warranted for 
a skin disorder, claimed as a skin rash.


2.  Entitlement to service connection for periodontal 
disease, claimed as bleeding gums, as a chronic disability 
resulting from an undiagnosed illness.

On the service medical records of record, no history, 
complaints, findings, diagnosis, or treatment of bleeding 
gums or periodontal disease was noted.

On VA examination in January 1995, it was noted that the 
veteran had poor dental hygiene.    

On the VA examination in February 1999, the veteran reported 
that he noticed bleeding from the gums when he brushed his 
teeth and sometimes even before brushing his teeth.  He 
denied having any dental problems in the past but reported 
that he had some "fillings".  On examination, poor dental 
hygiene was noted.  It was noted that the veteran probably 
also had periodontal disease.  The diagnosis was possible 
periodontal disease and poor dental hygiene.

At the hearings on appeal, the veteran testified that he 
first noticed having bleeding gums when he returned from the 
Persian Gulf.  There would be bleeding without any cause, 
such as brushing his teeth.  He experienced bleeding gums 
about three times a week, usually in the morning.  He was not 
treated in service, or post service for a gum disease.

The claims file indicates that the veteran has been diagnosed 
with periodontal disease and poor dental hygiene.  As such, 
the veteran has not submitted evidence that bleeding gums is 
a manifestation of an undiagnosed illness.  As noted above, 
the application of § 1117 has as an explicit condition that 
the claim be for a "chronic disability resulting from an 
undiagnosed illness."  38 U.S.C. § 1117(a) (emphasis added); 
see also 38 C.F.R. § 3.317(a)(1)(ii) ("By history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.").  Thus, the veteran's claim for 
service connection for bleeding gums as a chronic disability 
resulting from an undiagnosed illness is denied.

Further, current VA regulations prohibit the award of 
compensation benefits for periodontal disease.  The 
regulations provide that "[t]reatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in [38 C.F.R.] § 
17.161 of this chapter."  38 C.F.R. § 3.381(a) (2002).

The effective date of the current version of this regulation, 
which is presently codified at 38 C.F.R. § 3.381(a), is June 
8, 1999.  See 64 Fed Reg. 30339.  The old requirements 
concerning service connection for periodontal disease were 
very similar to the current version.  See 38 C.F.R. § 4.149 
(1998) (effective prior to June 8, 1999).  Generally, when a 
law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  The Board notes, however, that 
the substance of the prior regulation at 38 C.F.R. § 4.149 
has not been significantly altered.  Under both the old and 
new versions of the regulation, periodontal disease is listed 
as a dental condition that may not be service connected for 
compensation purposes.  Therefore, because the general 
requirements of the regulation have not been substantively 
changed, the Board finds that the veteran was not prejudiced 
by not being notified of the change in the regulation.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

In view of the foregoing, it is the Board's conclusion that 
it is without legal authority to grant service connection for 
periodontal disease for purposes of an award of disability 
compensation benefits.  It is precluded by law.  In Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994), the Court held that in 
cases where it is the law, and not the evidence, that is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  Thus, for the 
aforementioned reasons, the veteran's claim for service 
connection for periodontal disease for compensation purposes 
is denied.  Further as it is not shown that the periodontal 
disease started in service, service connection for treatment 
is not indicated.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
periodontal disease and that claim must be denied.  




ORDER

Entitlement to service connection for tinea cruris, claimed 
as a skin rash, as a chronic disability resulting from an 
undiagnosed illness is denied.

Entitlement to service connection for periodontal disease, 
claimed as bleeding gums, as a chronic disability resulting 
from an undiagnosed illness is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

